Citation Nr: 1540911	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1992. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a July 2010 rating decision of the St. Paul, Minnesota, regional office (RO) of the Department of Veterans Affairs (VA), that denied the claimed issue on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2012.  In June 2014 the Board decided another issue on appeal, and reopened and remanded the previously denied claim for service connection for a bilateral knee disorder for further development.  Such has been completed and this case is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Board previously reopened and remanded this matter in June 2014, the Board made note of records from the early 2000's prior to December 2003 that documented multiple episodes of treatment in 2000 through 2001 for back complaints, including reports of radiation of numbness and tingling in the right lower extremity with evidence of leg weakness and noted to be to the knee in August 2001.  The records also revealed treatment for left knee pain, redness and swelling in December 2002 following a motor vehicle accident, assessed as a knee injury, probably contusion with some possible superficial patella injuries.  Finally the Board notes that a January 2003 knee MRI was among these records.  Since the Board remanded this matter in June 2014, a previous paper and electronic file combination was converted to a completely electronic file consisting of both Virtual VA and VBMS records.

A post-remand review of the available records in both Virtual VA and VBMS presently fails to disclose these records pre-dating December 2003 in the electronic record.  The earliest records shown post service following the May 1993 VA examination are dated no earlier than December 2003 (located in the Social Security records in Virtual VA (VVA) folder).  

These records, having been in the VA's custody prior to the conversion to a fully electronic folder, continue to be in the VA's constructive possession.  see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given that such records include pertinet evidence regarding his claimed knee disorders, the VA must attempt to relocate and associate them with the claims folder, and if obtained, should then have the examiner who examined the Veteran in August 2014 and gave an addendum opinion in January 2015, provide another addendum opinion following review of these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall attempt to locate and associate with the electronic claims folder medical treatment records pertaining to the Veteran's knee disability and dated between 1999 and 2004 that were associated with her claims file prior to its conversion to a paperless electronic folder, with records noted to include back pain treated between 2000 and 2001 including knee involvement noted in August 2001; left knee pain treated in December 2002 after a car accident; a January 2003 knee MRI.  All records obtained must be included in the Veteran's claims file.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the missing records and afforded the opportunity to supplement the evidence.  
2.  Only if any records requested in the above paragraph are obtained, the AOJ should obtain an addendum opinion regarding the nature and etiology of the Veteran's claimed residuals of the Veteran's bilateral knee disorder by the physician who conducted the August 2014 VA examination and January 2015 addendum.  If this examiner is no longer available the AOJ should obtain the opinion from an appropriate physician.  The claims file must be provided for review by the examiner.  Following review of the claims file to include the additional records obtained in the above development.  The examiner should indicate whether any knee disability at least as likely as not had its clinical onset in service, (or in the case of arthritis) had its onset in the year immediately following her period of service, or is otherwise the result of a disease or injury in service.  

The examiner should also indicate whether it is at least as likely as not that any current bilateral knee disorder was caused or aggravated by a service-connected disability, to include the service connected lumbar spine disorder.  If aggravated, the examiner should identify the baseline level of disability and the permanent, measurable increase in the bilateral knee disability attributable to the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

A complete rationale for all opinions expressed should be provided.  Consideration of the pertinent evidence should be addressed, to include the in-service records of treatment and post service evidence including a post service motor vehicle accident in December 2002.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


